Proceeding, pursuant to section 36 of the Public Officers Law, for the removal of respondent from the office of Town Supervisor of the Town of Lumberland, Sullivan County. Respondent is the Town Supervisor of the Town of Lumberland, Sullivan County. He was initially elected in 1975 and re-elected in 1977. The instant proceeding was commenced by a verified petition dated May 18, 1978, pursuant to section 36 of the Public Officers Law, alleging 35 charges of misconduct, maladministration, malfeasance and malversation on the part of respondent. Petitioners are the remaining four members of the five-person town board. After a lengthy hearing, the Referee, Hon. Robert F. Doran, appointed by this court, sustained, in a meticulously detailed report, all or part of 29 of the 35 charges. Petitioners now move this court to confirm the findings of the Referee and to remove respondent as Town Supervisor. A careful reading of the testimony, together with an examination of the various exhibits, demonstrates to us that there is ample evidence to sustain the findings of the Referee, and it is our determination that respondent be removed from office. We note that unlike Matter of Deats v Carpenter (61 AD2d 320) we are not here concerned with an isolated incident of misconduct but, rather, with numerous acts of misconduct, maladministration and malfeasance. We arrive at our determination for removal in spite of the lack of dishonest motives on the part of respondent in view of the many sustained charges, together with the fact that respondent is completing his second term of office with no abatement of his improper conduct. Petition granted, report confirmed and respondent Paul R. Kean removed from the office of Supervisor of the Town of Lumberland, Sullivan County, without costs. Mahoney,
P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.